698 S.E.2d 74 (2010)
HUBER ENGINEERED WOODS
v.
CANAL INS.
No. 168A10.
Supreme Court of North Carolina.
June 9, 2010.
Sidney S. Eagles, Jr., Raleigh, C. Fredric Marcinak, III, Greenville, SC, for Canal Insurance Company.
Richard S. DeGeorge, Charlotte, for Huber Engineered Woods, LLC.
James W. Bryan, Greensboro, E. Taylor Stukes, Charlotte, for Trucking Industry Defense Assoc.
The following order has been entered on the motion filed on the 9th of June 2010 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 9th of June 2010."
Plaintiff shall have up to and including the 21st day of July 2010 to file and serve his/her brief with this Court.